 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOHNNY LEE BRIGGS,                                 No. 2:18-cv-3070 CKD P
11                       Petitioner,
12            v.                                         ORDER
13    D. BAUGHMAN,
14                       Respondent.
15

16           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or submitted a request

18   to proceed in forma pauperis.

19           The application attacks a conviction issued by the San Luis Obispo County Superior

20   Court. While both this court and the United States District Court in the district where petitioner

21   was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973),

22   any and all witnesses and evidence necessary for the resolution of petitioner’s application are

23   more readily available in San Luis Obispo County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24           Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Central District of California.

26   Dated: December 7, 2018
                                                       _____________________________________
27
                                                       CAROLYN K. DELANEY
28   12/brig3070.108
                                                       UNITED STATES MAGISTRATE JUDGE
                                                        1
